internal_revenue_service number release date index number 45k --------------------------- ------------------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b07 plr-146970-06 date date ----------------------------------------------------- legend p company --------------------------------------------------------------------- state -------------- x ----------------------------------------- parent ------------------------------------------------------ a -------------------------------- b -------------------------------- c ------------------------------ date --------------------------- date ------------------- date --------------------------- date ---------------------- date -------------------------- prior ruling ------------------------ dear ------------------ this letter is in response to your letter dated date submitted on behalf of p requesting rulings under sec_29 redesignated as sec_45k of the internal_revenue_code facts the facts as represented by p and p's authorized representatives are as follows company received prior ruling on date which ruled on the issues addressed by this letter p seeks confirmation of the prior ruling in light of its acquisition of the facility from x company is a state limited_liability_company classified as a partnership for plr-146970-06 federal_income_tax purposes company indirectly owned the facility through its sole ownership of x a state limited_liability_company that directly owned the facility p is a state limited_liability_company classified as a disregarded_entity for federal_income_tax purposes all of the interests of which are owned by the parent of an affiliated_group_of_corporations on date p acquired all of the rights title and interest in and to the facility and certain related properties assets and rights held or used in connection with the ownership or operation of the facility from x pursuant to an asset purchase agreement agreement under the agreement p agreed to make certain fixed and variable payments to x p has provided projections based on expected operations that the net present_value of the contingent payments to be made to x under the agreement are less than fifty percent of the total payments made to x the facility was constructed pursuant to a construction_contract between a and b entered into on date and amended on date the facility was designed to produce synthetic_fuel from coal the construction_contract did not limit the amount of damages that either party could seek against the other party in the event of the other party's default under the contract a obtained an opinion of counsel that the construction_contract is binding under applicable state law the facility was also constructed with equipment that can be disassembled and moved to another site to take advantage of other supplies of coal potential customers or other business reasons the facility's equipment consists primarily of four processor units which include processing vessels and input and output hoppers the processors heaters which heat the oil that is circulated through the processing vessels and a screw conveyor conditioner in which a dust control and protective coating agent is applied to the processed coal p has supplied a detailed description of the process employed at the facility a recognized expert in coal combustion chemistry and analysis performed numerous tests on the coal used at the facility and has submitted a report concluding that significant chemical changes take place to the coal with the application of the process to the coal prior to p’s acquisition of the facility from x the facility was relocated to a new site p has represented that following the relocation the fair_market_value of the original property is more than twenty percent of the facility’s total value the cost of the new property plus the value of the original property in connection with the relocation x also made certain modifications to the facility p has represented that these modifications will not significantly increase the production capacity of the facility or significantly extend the life of the facility in connection with p’s acquisition of the facility p also entered into a number of plr-146970-06 agreements including a facilities operating_agreement fosa that provides for c to manage the day-to-day operation of the facility for p the remaining facts are the same as those stated in the prior ruling the prior rulings which you wish to be reconfirmed in this private_letter_ruling are as follows the construction_contract constitutes a binding written contract in effect before date within the meaning of sec_45k p with the use of the process will produce a qualified_fuel within the meaning of sec_45k production from the facility will be attributed solely to p within the meaning if the facility was placed_in_service prior to date the relocation of the of sec_45k entitling p to a credit under sec_45k for the production of the qualified_fuel from the facility that is sold to an unrelated_person facility after the date on which the facility was first placed_in_service or the replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45k provided the fair_market_value of the original property is more than twenty percent of the facility’s total fair_market_value at the time of the relocation or replacement modifications to the processors in the facility will not result in a new placed_in_service_date for the facility for purposes of sec_45k provided such changes do not significantly increase the production capacity of the facility or significantly extend the life of the facility if the facility was placed_in_service prior to date the described the only material factual change that has occurred since the issuance of the prior ruling is p’s acquisition of the facility from x as described in the ruling_request the above rulings are not affected by p’s acquisition of the facility from x as described in the ruling_request ruling consistent with its private_letter_ruling practice that began in the mid 1990's the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel produced from coal is a qualified_fuel under sec_29 redesignated as sec_45k revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private plr-146970-06 letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement 2003_46_irb_1090 the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 redesignated as sec_45k nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long-standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to p consistent with announcement and the service's long-standing ruling practice accordingly based on the expert test results submitted by p we conclude that the synthetic_fuel produced at the facility using the described process and specified chemical reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 redesignated as sec_45k because p owns the facility and operates and maintains the facility through its agent we conclude that p will be entitled to the sec_45k credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person conclusions accordingly based on the representations of p and p's authorized representatives we reissue the prior rulings as follows the construction_contract constitutes a binding written contract in effect before date within the meaning of sec_45k p with the use of the process will produce a qualified_fuel within the meaning of sec_45k production from the facility will be attributed solely to p within the meaning of sec_45k entitling p to a credit under sec_45k for the production of the qualified_fuel from the facility that is sold to an unrelated_person if the facility was placed_in_service prior to date the relocation of the facility after the date on which the facility was first placed_in_service or the plr-146970-06 replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45k provided the fair_market_value of the original property is more than twenty percent of the facility’s total fair_market_value at the time of the relocation or replacement if the facility was placed_in_service prior to date the described modifications to the processors in the facility will not result in a new placed_in_service_date for the facility for purposes of sec_45k provided such changes do not significantly increase the production capacity of the facility or significantly extend the life of the facility the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that the taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2006_1 2006_1_irb_1 however when the criteria in dollar_figure of revproc_2006_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s joseph h makurath senior technician reviewer branch passthroughs special industries
